  Case: 3:19-cv-02892-JZ Doc #: 11 Filed: 02/11/20 1 of 1. PageID #: 44




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


Rodney Clark,                                     Case No. 3:19 CV 2892

                              Plaintiff,          DISMISSAL ORDER
              -vs-
                                                  JUDGE JACK ZOUHARY
Republic Bank & Trust Company,

                              Defendant.


     The parties move to stay this case pending arbitration (Doc. 10). The case is stayed and

dismissed without prejudice, subject to reopening should the case not resolve. By May 1, 2020,

counsel shall either request the case be reopened with a joint status report, or dismiss the case with

prejudice indicating the arbitration has resolved all issues.

     IT IS SO ORDERED.
                                                        s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     February 11, 2020
